DETAILED ACTION
	This Office Action is supplemental to and replaces the text of the Office Action dated 06 January 2022, which inadvertently omitted claims 19 and 20 which correspond to the elected invention but prescribe an alternate scope from the invention as defined by claims 1-12.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election of invention I without traverse, corresponding to claims 1-12, 19 and 20, in the reply filed 06 December 2021 is acknowledged.

Claim Objections
Claim 11 sets forth “the machine-learned regression” whereas parent claim 1 introduces a “machine-learned regressor” (emphasis added).  Appropriate correction to use consistent language for this limitation is required.

Claim Rejections - 35 USC § 112(a)
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a)  IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same,  and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.


The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 9 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA , the inventor(s), at the time the application was filed, had possession of the claimed invention.  
Claim 9 sets forth that values “for shape manifold coefficients” are extracted.  This is understood to be a computer-implemented functional limitation which requires disclosure of the underlying algorithm(s) for obtaining the result in order to comply with the written description requirement.  See MPEP § 2161.01(I).  While the specification provides literal support for extracting values “for shape manifold coefficients,” as in [0007], [0011], [0023], [0027] (paragraphs as numbered in applicant’s pre-grant publication, US 2020/0271507), there is no description as to how the values are converted to shape manifold coefficients or how they otherwise represent shape manifold coefficients.  For this reason, applicant has failed to comply with the written description requirement for this computer-implemented function.

Claim Rejections - 35 USC § 112(b)
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.




The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-12 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA , the applicant, regards as the invention.
Independent claim 1 sets forth “extracting a value” and subsequently recites “the value or values” in the estimating step.  It is unclear whether the “values” encompass the extracted value in the singular or whether they represent a different set of values which are not associated with the model as fit to the surface data for the patient.  If they are values associated with the extracting step, they must be clarified as such.  The following alternatives would resolve the indefiniteness rejection: (1) “extracting a value or values for each of one or more features [...]” or (2) “extracting at least one value for each of one or more features [...]” and “by input of the at least one value 
Claim 4 sets forth that fitting the patient model comprises fitting a statistical shape model to the surface data.  It is unclear if the patient model itself comprises a statistical shape model or if a secondary model apart from the patient model introduced in parent claim 1 is required.  For this reason, the limitation is indefinite.
Claim 6 sets forth that “extracting the shape feature comprises extracting a body volume of the patient model as fit” (emphasis added).  It is unclear what “as fit” is intended to encompass.  For example, it is unclear if this is intended as “as fit to the surface data for the patient” (excerpted from the extracting step of parent claim 1), or if this is intended to represent 
Claim 9 sets forth that extracting values is “for shape manifold coefficients.”  It is unclear how the values are specifically applied or converted to shape manifold coefficients.  While the specification repeats this language in [0007], [0011], [0023], [0027] (paragraphs as numbered in applicant’s pre-grant publication, US 2020/0271507), there is no description as to how the values are converted to shape manifold coefficients or how they otherwise represent shape manifold coefficients.  For this reason, the limitation is indefinite.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-12, 19 and 20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to abstract ideas in the form of mental processes without significantly more.  
Independent claim 1 recites the following abstract ideas: (1) fitting a patient model to the surface data, (2) extracting a value for each of one or more features from the patient model as fit to the surface data for the patient, (3) estimating a weight of the patient, and (4) dosing the patient based on weight.
Independent claim 19 recites the following abstract ideas: (1) extracting a shape feature value from a patient model fitted to the outer surface, (2) estimating a body weight of the patient, and (3) regression from the shape feature model.

The judicial exceptions are not integrated into a “practical application” as defined by the Subject Matter Eligibility Analysis documented in Federal Register 84(4), issued on 07 January 2019, and MPEP § 2106.  While the step of estimating weight is further performed “by input of the value or values [...] to a machine-learned regressor” (claim 1 or claim 19 in combination with claim 20), this simply represents implementing the abstract ideas with a computer.  MPEP § 2106.05(f) notes that “using a computer as a tool to perform the abstract idea” is not sufficient to integrate a judicial exception into a practical application as interpreted by the court(s).  Gottschalk v. Benson, 409 U.S. 63, 175 USPQ 673 (1972) “held that simply implementing a mathematical principle on a physical machine, namely a computer, was not a patentable application of that principle and Intellectual Ventures LLC v. Symantec Corp., 838 F.3d 1307, 1318 (Fed. Cir. 2016) established that mental processes encompass acts which, absent anything beyond generic computer components, may be “performed by a human, mentally or with pen and Intellectual Ventures additionally established that if a claim, under its broadest reasonable interpretation, covers performance in the mind but for the recitation of generic computer components, then it is still in the mental processes category of abstract ideas unless the step(s) cannot be practically performed in the mind.  Therefore, a positive recitation of the associated computer would not necessarily result in patent eligible subject matter.  Secondly, the step of capturing surface data regarding the outer surface of a patient represents pre-solution activity and merely specifies the nature of the data which is exploited in executing the abstract ideas.  See MPEP § 2106.05(g).  Additionally, the step of “dosing the patient” (claim 1 or claim 20 in combination with claim 19) is generically recited and does not represent a particular treatment or prophylaxis which would sufficiently integrate into a practical application.  See MPEP § 2106.04(d)(2).
Further, the claims do not include additional elements which are sufficient to amount to significantly more than the abstract ideas recited.  As discussed above, the machine-learned regressor in claim 1 or claim 20 in combination with claim 19 merely represents use of a computer as a tool to perform one of the abstract ideas.  This element therefore does not represent significantly more.  The sensor used to capture the surface data recited in each of claims 1 and 19 is generically recited and therefore does not represent a particular machine, nor does executing the abstract ideas transform the sensor or represent an improvement of the functioning of any associated hardware.  This element therefore does not amount to significantly more than the identified abstract ideas.
In consideration of each of the relevant factors and the claim elements both individually and in combination, claims 1-12, 19 and 20 are directed to abstract ideas without sufficient integration into a practical application and without significantly more.  The dependent claims do 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim 19 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by Huang et al. (CN 106529399, English translation relied upon made of record).
Regarding claim 19, Huang discloses a method for patient weight estimation from surface data acquired from a medical imaging system, as in the abstract, in which “human body information” is extracted from a depth image, with extracted information including at least one of height, weight, and sex.  The method includes capturing data with a sensor in the form of at least an optical image sensor associated with camera 21, as from the English translation on p. 4 directly following the section labeled “2) is based on structured light.”  The captured data includes body surface data in the form of outline or profile characteristics of various body parts, as on p. 5:
[...] using the depth image in some parts of human body outline characteristic and/or the target body height and sex analysis calculation to obtain the weight of the body. 

See also “contour feature[s]” of various body part targets, inclusive of at least the shoulder, chest, abdomen, and buttocks, as on p. 6.  A patient model is fit to the surface/outline data from which values are extracting according to patient shape features, with the outline or contour extractions representing shape features and having associated values.  See Fig. 5 and associated description on p. 6 related to dimensions of an exemplary bodily volume.  Huang 
[...] the height and sex inputted image data of the extracted weight related with the target human estimates the weight to the regression model, and determines the weight of the target human according to the estimation result. [H]eight, sex of the target human body can be composed of the S33 height and gender of the obtaining method to obtain [...]. Because the multivariate input characteristic, it can by using the multiple linear regression model as the setting the regression model, for example, by the following formula 14 to obtain the target weight of human body [w]eight.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

s 1, 2, 3, 4, 6, 7, 9, 10, 11, 20 are rejected under 35 U.S.C. 103 as being unpatentable over Huang et al. (CN 106529399, English translation relied upon made of record) in view of Singh et al. (US 2016/0306924).
Regarding claim 1, Huang et al. disclose a method for patient weight estimation from surface data acquired from a medical imaging system, as in the abstract, in which “human body information” is extracted from a depth image, with extracted information including at least one of height, weight, and sex.  The method includes capturing data with a sensor in the form of at least an optical image sensor associated with camera 21, as from the English translation on p. 4 directly following the section labeled “2) is based on structured light.”  The captured data is provided in the form of a depth image, and therefore the sensor comprises a depth sensor/depth camera, as applicable to claims 2 and 3.  The depth image is analyzed to obtain body surface data in the form of outline or profile characteristics of various body parts, as on p. 5:
[...] using the depth image in some parts of human body outline characteristic and/or the target body height and sex analysis calculation to obtain the weight of the body. 

See also “contour feature[s]” of various body part targets, inclusive of at least the shoulder, chest, abdomen, and buttocks, as on p. 6 and relevant to claim 7.  A patient model is fit to the surface/outline data from which values are extracted according to patient features and weight is estimated by inputting the values into a machine-learned regressor, as from p. 7:
[...] the height and sex inputted image data of the extracted weight related with the target human estimates the weight to the  regression model, and determines the weight of the target human according to the estimation result. [H]eight, sex of the target human body can be composed of the S33 height and gender of the obtaining method to obtain [...]. Because the multivariate input characteristic, it can by using the multiple linear regression model as the setting the regression model, for 

Further regarding claim 1, Huang does not teach dosing the patient based on weight; however, in the same field of rendering body surface models, Singh teaches applying body surface model estimates captured from depth scans to “topogram scan range estimations, personalized dose optimizations, and the like, and combinations thereof,” as in [0025].  See also [0029] in which planning an imaging scan is based on the estimated surface model along with optimizing a therapeutic dose.  In view of the collective evidence, it would have been obvious to those skilled prior to the effective filing date to apply the surface scan modeling and weight estimation of Huang to optimize topogram scan ranges or dose delivery in order to plan a scan more quickly and consistently than a human user, as taught by Singh in [0030].
Regarding claim 4, Huang is not specific to fitting a statistical shape model to the surface data; however, the model(s) of Singh specifically exploit statistical shape models, as in cited [0025], in which a three-dimensional surface reconstruction is used with a statistical shape model to develop a three-dimensional body surface model of the patient.  It would have been obvious to those skilled to fit a statistical shape model in developing the three-dimensional body surface model of Huang, as this represents a known tool in body surface modeling, as established by Singh, and would yield predictable results with respect to modeling the subject.
Regarding claims 5 and 7, the outline or contour extractions for various body parts cited from p. 7 of Huang with respect to claim 1 represent shape features of one or more features for a plurality of different body parts, as claimed.  
Regarding claim 9, Huang further discloses extracting values related to the dimensions of a volume, as shown in at least Fig. 5 and described on p. 6 of the translation in the paragraph 
Regarding claim 10, while the modeling is machine learned and involves image data, it is not specifically set forth that it is a fully convolutional network; however, those skilled understand that classifying visual information employs convolutional neural networks and therefore Official Notice is taken as to the obviousness of providing a convolutional neural network within the skill level of the art.  Additionally, a convolutional neural network represents a tool at the disposal of a practitioner which yields predictable results with respect to analyzing and classifying visual imagery.
Regarding claim 11, the machine-learned regression cited from Huang with respect to claim 1 is specifically a machine-learned linear regression, as from p. 7: “multiple linear regression model” and “regression model is obtained by learning.”
	Regarding claim 20, Huang discloses all features of the invention as substantially claimed, as detailed above, including estimating with a machine-learned regressor, as cited from p. 7 with respect to parent claim 19.  Huang does not teach dosing the patient based on the estimated weight; however, in the same field of rendering body surface models, Singh teaches applying body surface model estimates captured from depth scans to “topogram scan range estimations, personalized dose optimizations, and the like, and combinations thereof,” as in [0025].  See also [0029] in which planning an imaging scan is based on the estimated surface model along with optimizing a therapeutic dose.  In view of the collective evidence, it would have been obvious to those skilled prior to the effective filing date to apply the surface scan modeling and weight estimation of Huang to optimize topogram scan ranges or dose delivery in .

Claim 6 and 8 are rejected under 35 U.S.C. 103 as being unpatentable over Huang et al. in view of Singh et al., as applied to claims 1, 5 and 7, and further in view of Sun (CN 103983334, English translation relied upon made of record).
The modified method of Huang includes all features of the invention as substantially claimed, as detailed above with respect to claims 1, 5 and 7.  While shape features are extracted for individual body parts, as cited from Huang, it is not specifically disclosed that a volume of the patient model is extracted or that the weights are estimated for different body parts and summed.  However, in the same field of estimating body weight from images, Sun teaches determining density and volume for determining subject weight, as in [0007]-[0011] and [0019]-[0022], in which feature points from the image are used to identify patient metrics.  See also [0033]-[0034], in which a plurality of sub-volumes, corresponding to the different body parts cited from Huang, are summed to determine the overall weight of the object.  It would have been obvious to those skilled to further modify the methods of Huang to include ascertaining volume and density from images in the process of estimating patient weight and differentiating weights according to sub-volumes which are summed to determine the total weight, in order to “obtain subject classification information and/or object parameter information of the object corresponding to the object feature points,” as taught by Sun in [0021].  Additionally, differentiating the calculation for smaller sub-volumes would be known to those skilled to provide a more precise estimate.

12 is rejected under 35 U.S.C. 103 as being unpatentable over Huang et al. in view of Singh et al., as applied to claim 1, and further in view of Prakash et al. (“Is Weight-Based Adjustment of Automatic Exposure Control Necessary for the Reduction of Chest CT Radiation Dose?”).
	The modified method of Huang includes all features of the invention as substantially claimed, as detailed above with respect to claim 1, including planning imaging scans and optimizing dose, as from the incorporated teachings of Singh et al.  While Singh’s imaging is in the context of CT and those skilled would understand that planning a CT scan would necessarily include determining the appropriate amount of radiation for the scan, it is not specifically identified.  However, Prakash specifically discusses optimization of radiation dose delivery for chest CT based on weight, with findings showing that weight-adjusted exposure control without significant compromise to image quality (“[n]o significant difference was observed for objective image noise between the chest CT acquired with the non-weight adjusted [...] and weight-adjusted techniques.”  See Results, p. 46.  In view of these teachings, it would have been obvious to further modify Huang’s method to include using the models and weight estimation to adjust a radiation dose delivery for the CT image planning with patient modeling cited from Singh.  Doing so would reduce exposure to ionizing radiation by 17-43%, as taught by Prakash.  See Conclusion, p. 46.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AMANDA LAURITZEN whose telephone number is (571) 272-4303.  The examiner can normally be reached on Monday-Friday 8am-5pm EST.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ashley Buran, can be reached on (571) 270-5284.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/AMANDA LAURITZEN MOHER/
Primary Examiner, Art Unit 3793